Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 7,
2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00934-CV


                     AIRCON CORPORATION, Appellant

                                         V.

                          RALPH A. FIGGS, Appellee

                     On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-26100


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 25, 2018. On April 30, 2020,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Hassan.